Fuld, J.
(concurring). In an endeavor to pinpoint my vote for reversal, I add these few words of my own.
Broad as is the concept of a “ labor dispute,” it is now settled (1) that section 876-a of the Civil Practice Act would not be applicable if the picketing sought to be enjoined were designed to further an “ unlawful labor objective ” (see, e.g., Goodwins, Inc., v. Hagedorn, 303 N. Y. 300, 305) and (2) that the right of free speech, as guaranteed by the Fourteenth Amendment, would not protect even peaceful picketing if its objective were unlawful. (See, e.g., Plumbers Union v. Graham, 345 U. S. 192, 201; Building Service Union v. Gazzam, 339 U. S. 532; Teamsters Union v. Hanke, 339 U. S. 470.) Accordingly, if in this case the picketing had been directed only against the employer, to induce him to recognize the union, if, in other words, defendant’s actual purpose in carrying on that picketing had been, not to organize the employees, but to bring pressure to bear upon the employer to compel his employees to join the union, I would favor an affirmance and the issuance of an injunction.
The record before us, however, fails to establish that the picketing was for that illegal objective. The weight of the evidence strongly supports the conclusion, reached by the trial court, that the picketing was for organizational purposes, to persuade the employees to become members of the union. Such an objective has long been deemed lawful and legitimate in this state (Civ. Prac. Act, § 876-a, subd. 10, par. [c], L. 1935, ch. 477; see Exchange Bakery & Restaurant, Inc., v. Rifkin, 245 N. Y. 260; May’s Furs & Ready-to-Wear, Inc., v. Bauer, 282 N. Y. 331, 337-341), and, if there is to be a change, it is for the legislature to effect it.